UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted January 4, 2006*
                            Decided January 5, 2006

                                     Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 04-3508

UNITED STATES OF AMERICA,                   Appeal from the United States District
    Plaintiff-Appellee,                     Court for the Northern District of
                                            Illinois, Eastern Division
      v.
                                            No. 99 CR 649
JOHN F. PETERMAN,
    Defendant-Appellant.                    George W. Lindberg,
                                            Judge.

                                   ORDER

      John Peterman appeals from an order revoking his supervised release and
imposing additional imprisonment. We affirm.

      Peterman was convicted in 1992 in the Southern District of Texas for
conspiring to possess marijuana with intent to distribute. See 21 U.S.C. §§ 846,
841(a)(1). He was sentenced to 86 months’ imprisonment and four years’ supervised
release. Jurisdiction over the case was transferred to the Northern District of

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 04-3508                                                                     Page 2
Illinois in 1999 after Peterman was released from prison and placed on supervised
release. Then in October 2001, after several modifications of the conditions of
release, the district court revoked Peterman’s supervised release and reimprisoned
him for 12 months to be followed by another two years of supervised release.
Peterman completed the new prison term, and in late 2002 was again placed on
supervised release.

       It was during this most recent period of supervision that Peterman was
arrested in Chicago and charged by state authorities with possessing crack cocaine;
the charge stemmed from a traffic stop in which the patrol officer observed in plain
view in Peterman’s vehicle several bags of crack and then seized even more from his
jacket pocket after placing him under arrest. Based on this incident, the district
court ordered Peterman to appear on September 15, 2004 (before he stood trial on
the state charge) to show cause why his supervised release should not be revoked
for violating the condition that he not commit “another federal, state, or local
crime.” At the hearing Peterman denied violating that proscription, but the district
court found by a preponderance of the evidence that he committed the drug offense
pending trial in state court. The court revoked Peterman’s supervised release and,
after assessing that Peterman was a “drug crimes recidivist” who was unwilling to
correct his criminal behavior, imposed 24 months’ additional imprisonment with no
provision for further supervised release. Afterward, state prosecutors elected to
obtain a nolle prosequi dismissal rather than pursue the drug charge.

       Peterman, who elected to proceed in this court without counsel, argues, in
essence, that the district court should have stayed the revocation matter until the
state case was resolved so that the possession charge would be decided under a
reasonable-doubt standard instead of by a preponderance. He also argues that the
district court erred by imposing another 24 months’ imprisonment because, by the
time he is released, he will have served a total of 122 months in prison even though
the high end of the guideline imprisonment range for the conspiracy was 97 months.
We review the decision whether to revoke supervised release for abuse of discretion,
but review subsidiary questions of statutory interpretation de novo. United States
v. Young, 41 F.3d 1184, 1186 (7th Cir. 1994).

       The district court was not obliged to wait until Peterman was convicted in
state court before concluding that he violated the condition that he not commit
another crime, whether federal, state, or local. See United States v. Salinas, 365
F.3d 582, 587-90 (7th Cir. 2004) (affirming revocation of supervised release despite
fact that defendant “was neither arrested nor prosecuted for any of the conduct that
led the court to revoke his supervised release”); United States v. McClanahan, 136
F.3d 1146, 1148-52 (7th Cir. 1998) (affirming revocation of supervised release
despite fact that defendant’s release was revoked prior to his trial for aggravated
battery, resisting a police officer, and possession of a controlled substance). Rather,
No. 04-3508                                                                        Page 3
the court needed only to find by a preponderance of the evidence that Peterman
violated a condition of his supervised release, 18 U.S.C. § 3583(e)(3) (1988 & Supp.
IV 1992), which the court did based on information about the state offense included
in a report prepared by Peterman’s probation officer, see Salinas, 365 F.3d at 587
(“A district court may rely on factual information supplied by a presentence report
so long as it bears sufficient indicia of reliability to support its probable accuracy.”);
United States v. Berkey, 161 F.3d 1099, 1101-02 (7th Cir. 1998). Moreover, the
additional term of 24 months will not cause Peterman’s total prison time to exceed
the statutory maximum for the offense of conviction; that maximum was 40 years
because the conspiracy involved at least 100 kilograms of marijuana, see 21 U.S.C.
§ 841(b)(1)(b)(vii) (1988 & Supp. IV 1992). Not that it would matter if the total
prison time did exceed the statutory maximum; the limitation on further
imprisonment after revocation is controlled by the length of the term of supervised
release, see 18 U.S.C. § 3583(e)(3) (1988 & Supp. IV 1992); United States v. Rogers,
382 F.3d 648, 650-52 (7th Cir. 2004) (citing Johnson v. United States, 529 U.S. 694,
709-12 (2000)), not by the aggregate of all imprisonment relative to the statutory
maximum for the offense of conviction.

       And, finally, though Peterman believes that his case is affected by Booker
and the Supreme Court precedents that sparked that decision, Booker is relevant
only to whether we must decide whether the 24-month term imposed on revocation
is “plainly unreasonable,” see 18 U.S.C. § 3742(a)(4); United States v. Carter, 408
F.3d 852, 854 (7th Cir. 2005), or “unreasonable,” see United States v. Booker, 125 S.
Ct. 738, 766-67 (2005); United States v. Edwards, 400 F.3d 591, 592 (8th Cir. 2005);
United States v. Fleming, 397 F.3d 95, 99 (2d Cir. 2005). We need not decide
whether there is any substantive difference in these formulations of the review
standard; Peterman’s term must stand under either.

                                                                             AFFIRMED.